J. E03004-14

                               2015 PA Super 267


ROY H. LOMAS, SR., D/B/A/ ROY LOMAS               IN THE SUPERIOR COURT OF
CARPET CONTRACTOR                                       PENNSYLVANIA



                         Appellee



                   v.



JAMES B. KRAVITZ, ANDORRA SPRINGS
DEVELOPMENT, INC., CHERRYDALE
CONSTRUCTION CO., EASTERN
DEVELOPMENT ENTERPRISES INC., AND
KRAVMAR, INC.



                         Appellants                    No. 2391 EDA 2011


            Appeal from the Judgment Entered August 16, 2011
           In the Court of Common Pleas of Montgomery County
                        Civil Division at No. 00-5929

BEFORE:    BENDER, P.J.E., BOWES, J., PANELLA, J., DONOHUE, J., SHOGAN,
          J., ALLEN, J., LAZARUS, J., WECHT, J., and STABILE, J.

OPINION BY PANELLA, J.                            Filed: December 21, 2015

      This appeal concerns two phases of the underlying trial: the liability

verdict and the damages assessment. As detailed below, the entire Court

affirms the liability verdict entered by the Honorable Thomas P. Rogers of

the Court of Common Pleas of Montgomery County. Accordingly, our holding

and   reasoning   in    that   regard   is   binding   and   precedential.   See

Commonwealth v. Brown, 23 A.3d 544, 556 (Pa. Super. 2011) (en banc).
J-E03004-14


The reasoning for our affirmance of the liability verdict follows these

introductory words.

      The damages verdict is affirmed by an equally divided Court. Our

holding and reasoning with respect to damages is, therefore, non-

precedential and binding only on the parties. See id.

       In relation to the damages verdict, the issue on appeal was whether

Judge Rogers, as well as the entire Montgomery County bench, should have

recused. The Majority holds that Appellants’ recusal motion was patently

untimely and, therefore, waived. We further conclude that the recusal

motion was a baseless attack on the trial court following an unfavorable

verdict on liability, made at the expense of the integrity of the Montgomery

County trial bench. This is a waiver case, not an “appearance” case. Judge

Rogers, as the trial judge, made every disclosure that was required of him.

Appellants concede that there is no evidence that Judge Rogers showed bias,

unfairness, or prejudice.

      Additionally, under the facts of this case, we cannot agree with the

Dissent that a conflict, which affects but a single judge, leads to the recusal

of the entire trial bench of over twenty trial judges.1



1
   The Dissent fails to provide any principled rule or guidance for the trial
bench to assess these challenges in the future. For example, the Philadelphia
trial bench has over 100 judges and the Allegheny Court of Common Pleas
has over 40 judges; it cannot seriously be argued that a conflict of a single
judge carries over to taint the entire trial bench in these counties, as well as
other counties.
                                        2
J-E03004-14


      Finally, any result other than an affirmance would absolve Kravitz for

his campaign of incessant use and abuse of our civil litigation processes.

The Parties on Appeal

      Appellants, James B. Kravitz, Andorra Springs Development, Inc.

(“Andorra Springs”), Cherrydale Construction Company (“Cherrydale”), and

Kravmar, Inc., formerly known as Eastern Development Enterprises, Inc.

(“Eastern”), collectively known as the “Kravitz Entities,” appeal from the

judgment entered on August 16, 2011, in favor of Appellee Roy H. Lomas,

Sr., d/b/a/ Roy Lomas Carpet contractor (“Lomas”), in the amount of

$1,688,379.10.

Summary

      In 1994, Appellant Cherrydale and Appellee Lomas entered into a

contract in which Appellee agreed to supply and install floor coverings in new

construction homes being built by Cherrydale. Appellee began work

immediately, but shortly thereafter Cherrydale breached the contract and

Appellee stopped work. At that point, Cherrydale owed Appellee $30,913.00.

The matter went to arbitration and a panel of arbitrators unanimously

concluded that Cherrydale had breached the contract. After the entry of an

interim award of $30,913.00 in Appellee’s favor, Cherrydale petitioned to

vacate the interim award.

      In September 1998, the arbitration panel entered a final award

totaling $200,601.61, in accordance with the Contractor and Subcontractor


                                      3
J-E03004-14


Payment Act (“CASPA”), 73 P.S. §§ 501-516, which included the $30,913

balance due for work performed plus compensatory damages, attorney’s

fees, costs, and interest calculated in accordance with CASPA. Cherrydale

filed a petition to strike the final award which was ultimately denied on

October 31, 2001. While the petition was pending, Appellant Kravitz

transferred all assets out of Cherrydale, Andorra Springs, and Eastern to

himself and other entities under his control.

      In March 2000, Appellee initiated the instant action seeking to pierce

the corporate veil of the Kravitz Entities and alleging fraud and fraudulent

transfers. Several years of legal proceedings and discovery ensued before a

bench trial commenced in January 2007. The parties agreed to bifurcate the

trial, and after the court entered a liability verdict and order in favor of

Appellee   and   against   Appellants   in   July   2007,   the   damages   phase

commenced in September 2007.

      After the close of the record following the second phase of the trial,

but before the trial court rendered its final verdict, Appellants sought recusal

of the entire Montgomery County Court of Common Pleas. More delays

ensued before the trial court denied the motion. On April 29, 2011, the trial

court issued extensive findings of fact and conclusions of law determining

that Appellant Kravitz had intentionally deprived Cherrydale of assets with

which to pay Appellee, and had intentionally and fraudulently disregarded

the corporate form, intermingling his and his company’s affairs to perpetrate


                                        4
J-E03004-14


a fraud and injustice. The trial court confirmed the initial arbitration award of

$200,601.61 and awarded compensatory and punitive damages, attorney’s

fees, interest, and penalties for a total award of $1,688,379.10. After the

entry of judgment on August 16, 2011, Appellants timely appealed to this

Court. A three-judge panel of this Court affirmed after adopting the trial

court’s Pa.R.A.P. 1925(a) opinion as its own. This Court then granted

reargument, en banc.

Background

      The Kravitz Entities

      From 1994 to 1998, Appellant James B. Kravitz was the sole officer,

director, and 100% shareholder of a group of companies known collectively

as the Andorra Group.2 The Andorra Group was comprised of many

subchapter S corporations involved in the home building business including,

but not limited to, Appellants Andorra Springs, Cherrydale, and Eastern.

Kravitz did not hold corporate meetings or otherwise conform to standard

practices required of such entities. Appellant Kravitz personally owned The

Reserve at Lafayette Hill in Whitemarsh Township (the “Reserve”), a large

parcel of land which he divided into six sections for residential development.

He contributed Sections I, II, and III, valued at $3.2 million, to Andorra

Springs, which had been formed for the sole purpose of owning Sections I,

2
  The Andorra Group was a fictitious name representing all of Kravitz’s
companies, most of which were in the home building business during the
years 1994-1998. The name was used by Kravitz so that he could have one
name for his developments that would be recognizable by the public.
                                       5
J-E03004-14


II, and III and developing single-family housing there. Kravitz kept Sections

IV, V, and VI for himself. Sometime in 1996, Kravitz entered into an option

agreement with Pulte Home Corporation of Delaware Valley (“Pulte”)

whereby Pulte purchased Sections IV, V, and VI from Kravitz.

     Appellant Cherrydale was formed in 1989 but was inactive until 1993

when it contracted with Andorra Springs to build single-family homes.

Andorra Springs was Cherrydale’s only customer. Cherrydale had no capital,

and the contract between Cherrydale and Andorra Springs had no inherent

value to Cherrydale such that it could obtain a loan from a bank. Cherrydale

was to receive payments directly from Andorra Springs for costs incurred in

connection with building the homes.

     Appellant Eastern served as the management and payroll company for

the Andorra Group. Steven A. Braun was the Chief Financial Officer of

Eastern from 1992 to 1996. After leaving his employment with Eastern,

Braun was retained by Kravitz to offer accounting advice and prepare the tax

returns for the companies within the Andorra Group.

     Appellee’s Involvement and Subsequent Kravitz Actions

     On November 10, 1994, Cherrydale, as the contractor for Andorra

Springs, contracted with Appellee to supply and install floor coverings in its

new homes. Appellee began work immediately but stopped in December

1994 because Cherrydale had not paid him. At that point, Cherrydale owed

Appellee $30,913.00. In January 1995, Appellee demanded that Appellant


                                      6
J-E03004-14


Cherrydale submit to arbitration in accordance with their contract. Thomas

C. Branca, Esq., represented Appellee at the arbitration. On May 24, 1996,

the arbitration panel issued an interim partial award, finding that Cherrydale

had breached its contract with Appellee and had violated CASPA, 73 P.S. §§

501–516. Immediately thereafter, Kravitz filed a petition seeking to have the

interim award vacated.

      During the pendency of that petition, Appellant Kravitz and his

accountant decided that due to allegedly declining financial conditions

Cherrydale, Andorra Springs, and Eastern were each insolvent. Accordingly,

on December 20, 1996, Kravitz, as sole shareholder, director and secretary

of   each   company,     executed   a   “Combined   Unanimous    Consent    of

Shareholders and Directors” for each of the three companies terminating

their business activities. He also directed each company to take the

necessary steps to wind-up and terminate all residential construction and

related business activity and sell any remaining assets associated therewith,

and “to pay, to the extent possible, the substantial amounts of inter-

company accounts payable or to otherwise cancel those accounts payable.”

On December 31, 1996, Cherrydale wrote off debts of $2,159,575 owed to it

by Andorra Springs. On January 4, 1997, Kravitz authorized Cherrydale to

cancel both its accounts payable and accounts receivable.3


3
 Cherrydale continued to build homes for Andorra Springs in 1997 and 1998
even though Cherrydale was allegedly winding down its business.


                                        7
J-E03004-14


     Kravitz Entities’ Inter-Company Transactions

     Funds that were supposed to flow from Andorra Springs, the owner, to

Cherrydale, the contractor, were never paid. By the end of 1996, Andorra

Springs owed Cherrydale $3.7 million for the homes Cherrydale had built.4

In addition, Cherrydale had incurred $714,000 in costs relating to the site

improvements to Sections I, II, and III of the Reserve that benefited

Sections IV, V, and VI. However, at the same time that Andorra Springs was

indebted to Cherrydale for the costs of constructing homes, Andorra Springs

loaned Eastern approximately $5.8 million over and above what it owed

Eastern for management services related to the Reserve. Eastern used the

money from Andorra Springs to fund Kravitz’s other interests, including, but

not limited to, his horse farm, Burnt Chimney Farms,5 his personal residence

in Gladwyne and his other properties in Upper Dublin, Hunter’s Pointe and

Andorra Glen. By the end of 1996, Eastern had advanced over one million



4
  Braun authored memoranda in August 1994 and December 1995, which
indicated that Cherrydale was profitable. It lacked cash only because
Andorra Springs did not pay it.
5
  During 1995 and 1996, Andorra Springs made cash transfers or loans to
Burnt Chimney Farms, Kravitz’s horse farm. On December 31, 1996, the
balance of the transfers and loans made by Andorra Springs to the farm was
approximately $577,552. At the time of those transfers or loans, Burnt
Chimney Farms was insolvent. Andorra Springs received no security for the
transfers or loans, even though Burnt Chimney Farms had unencumbered
assets valued at over $1,000,000 such as land, horses, and buildings. Burnt
Chimney Farms never paid Andorra Springs back and Andorra Springs never
took steps to collect the debt. Andorra Springs wrote off the $577,551.81 as
bad debt.

                                     8
J-E03004-14


dollars to Kravitz’s then-insolvent horse farm. Eastern made no efforts to

collect that debt. Kravitz eventually determined that Burnt Chimney Farms

could not repay Eastern, and Eastern wrote it off as bad debt.6 Kravitz also

determined that Eastern could not repay Andorra Springs and wrote off

approximately $4,905,000 as bad debt. While Eastern was allegedly

insolvent, Kravitz transferred approximately $654,108 of Eastern’s money to

himself in the form of a capital distribution for which Eastern received

nothing of value in return.

      On June 12, 1997, the Honorable William T. Nicholas of the

Montgomery County Court of Common Pleas denied Appellant’s petition to

vacate and confirmed the interim arbitration award.

      In September 1997, while awaiting the entry of the final arbitration

award, Kravitz directed Braun to make a series of adjusting journal entries

for the year ending December 31, 1996, for the Kravitz entities. As part of

the adjusting journal entries, Cherrydale, which had incurred $714,000 in

costs relating to the site improvements that benefited Sections IV, V, VI, 7

transferred that account receivable to Andorra Springs. Cherrydale received

nothing from Andorra Springs for the transfer except a promise to pay. The

promise to pay was worthless to Cherrydale because Andorra Springs was,

6
  Kravitz also personally loaned Burnt Chimney Farms approximately $1.8
million, but he did not view his own loan as uncollectible and did not write
off his loan to Burnt Chimney Farms as bad debt.
7
 Site improvements include grading, underground sewer systems, roadway,
wiring for electricity, basically preparing the site for development.
                                     9
J-E03004-14


at   that   time,   insolvent.   Once   the   account   receivable   for   the   site

improvements had been transferred by journal entry adjustment to Andorra

Springs, Andorra Springs transferred the site improvements, also via journal

entry adjustment, to Kravitz and wrote off the debt it owed to Cherrydale.

As a result of the transfer of the accounts receivable for the site

improvement from Cherrydale to Andorra Springs, and from Andorra Springs

to Kravitz, Kravitz owed Andorra Springs $714,000. Andorra Springs

received nothing for the distribution to Kravitz, other than the cancellation of

a loan of $124,000 allegedly made by Kravitz to Andorra Springs. Kravitz

then received a capital distribution from Andorra Springs for the remaining

$590,000. Andorra received nothing in exchange for the capital contribution.

This series of transactions allowed Kravitz to avoid paying creditors of the

Andorra Group companies, and to retain the value of the Andorra Group

corporations through transfers of improvements, capital distributions, and

write-offs of loans made to himself and his horse farm.

      On September 4, 1998, the arbitrators issued a final award (“Final

Award”) pursuant to CASPA in the amount of $200,601.61, including

compensatory damages, attorney’s fees, costs and interest determined as

follows.

      Unpaid balance for work performed by Lomas:                $ 30,913.00

      Interest on Unpaid balance [at 1% per month]
      up to and including August 7, 1998:                       $ 13,302.00

      Lost profit for unperformed work due to

                                         10
J-E03004-14


      improper termination of the contract:                  $ 94,199.00

      Interest on the lost profit amount [at 6% per annum]
      up to August 7, 1998 less interest on the deposit credit
      from April 1, 1995 to August 7, 1998:                   $ 14,872.00

      Attorney’s fees and litigation costs:                  $ 41,834.78

      Reimbursement of administrative fees and
      expenses:                                              $ 4,032.66

      Reimbursement of compensation and
      expenses of the arbitrators:                           $ 1,448.17


      TOTAL                                                   $200,601.61

Final Award of Arbitrators, 9/4/98, at R.R. 722a.

      The Final Award confirmed that interest would accrue on the unpaid

balance for work performed ($30,913) at 1% per month as provided by

CASPA, 73 P.S. § 512, and interest on the portion of the award for lost profit

($94,199) would accrue at the legal rate of 6% per annum. On September

16, 1998, after the entry of the final award as a judgment against

Cherrydale, Cherrydale filed a petition to strike the judgment.

      During the pendency of that proceeding, Appellee conducted discovery

in anticipation of executing on the judgment and discovered that Appellant

Kravitz had transferred all assets from Cherrydale, Andorra Springs, and

Eastern to his other entities and himself.

      The Instant Litigation

      On March 31, 2000, while awaiting the trial court’s decision on

Cherrydale’s petition to vacate the judgment, then-Attorney Thomas Branca

                                      11
J-E03004-14


initiated the instant action by filing a complaint on Appellee’s behalf seeking

to collect the September 10, 1998 judgment based on:          (1) piercing the

corporate veil; (2) fraudulent transfer under the Uniform Fraudulent Transfer

Act, 12 Pa.C.S.A. §§ 5101-5110; and (3) fraud.        Discovery and motions

ensued.

      In November 2001, Attorney Branca was elected to the Montgomery

County Court of Common Pleas; he referred his case load to other attorneys,

and filed a withdrawal of appearance in the instant matter on January 4,

2002. On March 1, 2002, attorneys from Spector, Gadon & Rosen P.C.

(“SGR”) entered their appearances on behalf of Appellee, and filed motions

to compel the production of documents that had previously been requested.

Soon thereafter, Appellant Kravitz filed a petition to have SGR disqualified.

After a hearing, Judge Nichols concluded Appellants’ concerns were without

merit and denied the motion in June 2002.

      When discovery was nearly complete, Appellants’ attorney sought to

withdraw as counsel over a payment dispute with Kravitz. A hearing ensued,

during which Appellants’ counsel assured Appellee and the court that the

case would not be delayed by the substitution of counsel. Attorneys for both

sides stated that they were preparing motions for summary judgment.

      Notwithstanding their promise of no further delays, in July 2004, after

Appellee filed a motion for summary judgment, Appellants sought and

received sixty additional days to conduct discovery. On the sixtieth day,


                                      12
J-E03004-14


Appellants made additional requests seeking information and documents

that had already been produced. Because of Appellants’ redundant actions,

the resolution of Appellee’s summary judgment motion was delayed until

June 2005 when the trial court denied it. Despite arguing in opposition to

Appellee’s summary judgment motion that there were material issues of

fact, Appellants then filed their own motion for summary judgment thus

causing further delay. Judge Nicholas ultimately denied their motion and the

case was scheduled for trial. Between 2005 and 2007, trial was continued

numerous times due to the alleged unavailability of Appellants’ witnesses

and experts.

      At a pre-trial conference on January 12, 2007, the Honorable Thomas

P. Rogers discussed with counsel, and specifically with Appellants’ counsel,

Steve Kapustin, Esq., the issue of now-Judge Branca having previously

represented Appellee. Judge Rogers gave assurances to the parties that he

had never discussed the case with Judge Branca. All counsel unequivocally

agreed to proceed before Judge Rogers.

      The liability phase of the bifurcated trial commenced on January 16,

2007. Accountants for both sides testified regarding the financial activities

of Appellants, including the various transfers and loans amongst them,

Kravitz’s declaration of insolvency of each of Appellant Corporations after the

entry of the May 1996 interim arbitration award, and the resulting tax

implications and benefits flowing to Kravitz. On July 30, 2007, Judge Rogers


                                      13
J-E03004-14


entered a liability verdict and order in favor of Appellee and against

Appellants, concluding that Kravitz had misused his corporations and

fraudulently transferred assets out of Cherrydale in wanton disregard for the

rights of Appellee as a creditor. The court also concluded that the testimony

provided by Kravitz and Braun was not credible. The court scheduled the

second phase of the trial on damages and attorney’s fees to begin in

September 2007.

     In preparation for the damages phase of the trial, Appellee served

requests for production of documents on Appellants seeking to identify the

net worth of Kravitz and his entities. Appellee received only a small number

of the documents requested. On the eve of trial in September 2007, Kravitz

produced tax returns and joints statements of financial condition between

himself and his wife, but refused to produce many other court-ordered

documents.8

     At trial, Judge Branca testified regarding his involvement in this case

prior to his ascension to the bench, his earned counsel fees, his referral of

the case to SGR, and the referral fee Appellee had directed SGR to pay him

at the end of the case. See Notes of Testimony (“N.T.”), 9/6/07, R.R. at



8
  Kravitz refused to produce, among other things, 14 appraisals on non-
residential real estate he owned, brokerage or bank statements for 2006 or
2007, documentation regarding certificates of deposit and money market
funds held or cashed out in January 2007, and documents relating to two
partnerships in Carlisle, Pennsylvania.


                                     14
J-E03004-14


2504.9 Judge Branca also testified that he had spoken with SGR and

Appellee periodically about the case and indicated that his discussions

“[were] nothing of substance.” Id., at 2502. He also noted that he recalled

a discussion with an SGR attorney regarding Appellee’s expert’s discussion of

tax issues in his report, but observed that those issues that “were far from

significant.” Id., at 2503.

      Judge Branca also clearly testified that he had never spoken with any

judge about this case.

      Three other witnesses, including Appellant Kravitz, then testified.

Kravitz refused to answer many questions regarding his assets and the

transfer of his assets. Kravitz did testify, however, that in 2001, he had $5.5

million in equity in the land owned by one of the Andorra entities, which was

subsequently sold for $32 million. Kravitz and his wife split the net proceeds

80-20, and each opened certificates of deposit in the amount of $2 million.

He would not or could not identify what was done with the remaining

proceeds from the sale. He testified that the certificates of deposit had been

liquidated in January 2007, but refused to state what he had done with the

proceeds.




9
  Judge Branca testified that Appellee and SGR had decided that he would
receive “a third referral of the net proceeds as a fee.” Id., at 21-22. There
is no indication in the record as to what “a third referral of the net proceeds”
means or what it would include under the agreement forged between
Appellee and SGR.
                                      15
J-E03004-14


      Kravitz also testified regarding numerous other assets, including

commercial and residential parcels of land located in Plymouth Township,

Upper Dublin, Hunter’s Pointe, and Philadelphia, which were owned by

various S Corporations in which he had an 80%-100% interest. He also

testified that he owned 100% of the S Corporation that owned Burnt

Chimney Farms, the 160 acre farm with polo fields, which he stated was

valued at $3.5 million.10 He also stated that in December 2006 he had $3

million in certificates of deposit and an additional $5 million in a money

market account, but Kravitz could not identify where those funds had gone.

He also stated that he had a home valued at $1.9 million in Gladwyne; a

condominium in Florida, which he had transferred to a joint ownership with

his wife during the pendency of the litigation; and a 2007 BMW for which he

had paid $140,000 in cash. Kravitz testified that at the close of 2006, he had

a net worth of over $27 million. See Findings of Fact – Damages, at 12-15.

      At the close of the damages trial, over Appellee’s objection, Appellants

were granted 30 days to determine whether they needed to retain a forensic

accountant to review the redacted invoices submitted by Appellee’s

attorneys. Although they stated that they would tell the court of their

decision, the thirty days passed with no word from Appellants.



10
   Kravitz also testified that he “may have” paid the expenses for polo
players from Argentina to play polo at the Farms, although he could not or
would not testify as to which years and how many years he may have done
so. Findings of Fact – Damages at 15, ¶ 71.
                                     16
J-E03004-14


      On October 15, 2007, after the record had been closed, Appellants

appeared with newly retained counsel and submitted a motion for recusal of

the entire Montgomery County Court of Common Pleas, transfer of venue, or

assignment to an out-of-county judge based on Judge Branca’s involvement

with the case. On December 31, 2008, Judge Rogers denied the motion,

stating:

      The imputed “appearance of impropriety” which Defendants
      claim exists by virtue of Judge Branca’s interest in the
      underlying case provides the court with no legal basis upon
      which to conclude that Defendants cannot receive, have not
      received or will not continue to receive a fair and impartial trial
      in Montgomery County.

                                       ***

      No appearance of impropriety exists or is presumed to exist
      simply because a Judge of the Court of Common Pleas of
      Montgomery County has an interest in the underlying case.

                                       ***

      The undersigned will not permit a party who is dissatisfied with
      the progress of the trial mid-stream to arbitrarily attempt to
      cause the disqualification of the Presiding Judge. Judge shopping
      has been universally condemned and will not be tolerated at any
      stage of the proceedings. See, e.g., Commonwealth v. Ryan,
      400 A.2d 1264 (Pa. 1979). The record here does not show
      prejudice or bias, hence, without substantiation in the record
      that they did not receive a full, fair and impartial trial,
      Defendants shall not be permitted to question the court’s
      verdict.

Trial Court Opinion, dated 12/31/08, at 8, 12-13.

      The court entered partial judgment pursuant to its July 30, 2007 order

in favor of Appellee and against Appellants for $200,601.61. Appellants filed


                                      17
J-E03004-14


an interlocutory appeal, which this Court quashed on March 5, 2009.

Appellants then filed an application for extraordinary relief with our Supreme

Court requesting that it exercise its King’s Bench authority to assume

plenary jurisdiction. Appellants simultaneously filed a motion for a stay of

trial court proceedings with both this Court and our Supreme Court pending

the outcome of the King’s Bench application. The Superior Court denied

Appellants’ motion for a stay, and on June 3, 2009, our Supreme Court

denied by per curiam order both the motion for a stay and Appellants’

application for extraordinary relief. Appellants then filed a petition for

reconsideration with the trial court for reconsideration of its denial of the

recusal motion. That petition was denied, and on July 19, 2010, the trial

court heard closing arguments on Appellee’s claims for interest, attorney

fees, and punitive damages.

        On April 29, 2011, the trial court issued two orders, one detailing

findings of fact and conclusions of law with respect to Appellants’ liability,

and the other assessing compensatory and punitive damages, penalties,

interest, and attorney’s fees in the amount of $1,688,379.10 as of April 30,

2011.     After the denial of Appellants’ post-trial motion, the prothonotary

entered final judgment on August 16, 2011.

        Appellants timely appealed to this Court, and have briefed the

following seven issues.

        Whether, as a matter of law, the entire bench of the
        Montgomery Court of Common Pleas should have been recused,

                                      18
J-E03004-14


     and/or full, complete, and required discovery permitted, because
     of the irreparable appearance of impropriety created by the
     ongoing participation and financial interest in the litigation by a
     sitting member of that Court?

     Whether, as a matter of law, the testimony of Appellee’s expert
     should have been discredited and/or stricken, because Appellee’s
     attorneys and a sitting member of the Montgomery County
     bench improperly altered, edited, and influenced the content of
     the expert’s report. [sic]

     Whether, as a matter of law, the corporate veil can be pierced to
     find James B. Kravitz individually liable, and all Appellants liable
     for fraudulent transfers, based on non-cash accounting
     adjustments and bookkeeping entries made by licensed
     professional accountants in the ordinary course of business
     pursuant to generally accepted accounting practices for the
     lawful purpose of minimizing tax liabilities. [sic]

     Whether, as a matter of law, punitive damages may be awarded
     where the underlying arbitration award was based on the
     Contractor and Subcontractor Payment Act, which includes a
     provision authorizing the award of a statutory punitive penalty.
     [sic]

     Whether, as a matter of law, punitive damages may be awarded
     where Appellants’ conduct was motivated by generally accepted
     accounting and tax planning principles and not outrageous,
     willful, wanton, or reckless, and where Appellants’ conduct in
     defending the litigation was within its due process rights and was
     not dilatory, obdurate, and/or vexatious?

     Whether, as a matter of law, a punitive damages award far
     exceeding a 1:1 ratio with the compensatory damages award
     violates Appellants’ rights to due process under the United
     States Constitution?

     Whether, as a matter of law, the trial court could award Lomas
     attorney’s fees, interest, and penalties under the Contractor and
     Subcontractor Payment Act (“CASPA”) when Lomas did not bring
     a claim under CASPA, the trial court was precluded from altering
     or adjusting the underlying arbitration award which did award
     certain damages under CASPA, and the trial court misapplied
     CASPA in its award of damages?

                                     19
J-E03004-14



Appellants’ Brief at 2-3.

Discussion

      Our standard and scope of review of a non-jury verdict are as follows.

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are
      supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of
      fact of the trial judge must be given the same weight and effect
      on appeal as the verdict of a jury. We consider the evidence in a
      light most favorable to the verdict winner. We will reverse the
      trial court only if its findings of fact are not supported by
      competent evidence in the record or if its findings are premised
      on an error of law. However, [where] the issue … concerns a
      question of law, our review is plenary.

      The trial court’s conclusions of law on appeal originating from a
      non-jury trial are not binding on an appellate court because it is
      the appellate court’s duty to determine if the trial court correctly
      applied the law to the facts of the case.

Stephan v. Waldron Electric Heating and Cooling LLC, 100 A.3d 660,

664-665 (Pa. Super. 2014) (citation omitted). “[A]bsent an abuse of

discretion, the reviewing court is bound by the trial court’s credibility

determinations.” De Lage Landen Financial Services, Inc. v. M.B.

Management Co., Inc., 888 A.2d 895, 898 (Pa. Super. 2005) (citation

omitted).

      Recusal

      In their first issue, Appellants aver that Judge Rogers erred in not

granting their motion to recuse the entire bench of the Montgomery County

Court of Common Pleas after the close of the damages trial. Although they


                                      20
J-E03004-14


concede that there is no evidence that Judge Rogers showed bias, unfairness

or prejudice, Appellants nevertheless argue that because Judge Branca

continued to have a connection with the case after his election to the bench,

the mere appearance of impropriety existed such that recusal of the entire

bench was required. Appellants have waived this argument for failing to

timely raise it at the first possible opportunity.

      “A party seeking recusal or disqualification [is required] to raise the

objection at the earliest possible moment, or that party will suffer the

consequence of being time barred.” In re Lokuta, 11 A.3d 427, 437 (Pa.

2011) (emphasis added) (quoting Goodheart v. Casey, 565 A.2d 757, 763

(Pa. 1989)). Once a party has waived the issue, “he cannot be heard to

complain following an unfavorable result.” Commonwealth v. Stanton,

440 A.2d 585, 588 n.6 (Pa. Super. 1982) (citations omitted).

      Here, Appellants had two opportunities to seek recusal before they

eventually filed their motion. The first opportunity occurred before trial in

January 2007 when Judge Rogers informed the parties of Judge Branca’s

prior representation and assured them of his (Judge Rogers’s) ability to

remain fair and impartial. Appellants’ second opportunity to seek recusal

occurred on September 6, 2007, immediately after Judge Branca testified

regarding his past and current involvement with the case.

      Appellants contend that it was on September 6, 2007, that they first

learned that Judge Branca had maintained an interest in the case. As a


                                        21
J-E03004-14


result, Appellants argue that September 6, 2007, was the “earliest possible

moment” in which they should have filed their recusal motion. In re

Lokuta, 11 A.3d at 437. However, rather than file an immediate recusal

motion, Appellants allowed the trial to proceed with testimony from three

more witnesses including, most significantly, Appellant Kravitz. See N.T.,

Damages Trial, 9/6/07, at 65-83. As noted, Kravitz’s testimony appeared

extremely   evasive   and   fabricated.    It   was   only   after   this   negative

development that newly-retained counsel appeared and filed Appellants’

recusal motion. To be more specific, it was not until Appellants requested a

post-hearing thirty-day review of the attorneys’ bills, and the thirty-day

period had passed without Appellants filing any relevant documents, and not

until the record had closed, that newly-retained counsel appeared and filed

the recusal motion.

      This action, or lack of action, is unacceptable and untimely. Judge

Rogers told Appellants’ counsel of Judge Branca’s earlier involvement in the

litigation prior to trial. Appellants took no action to question Judge Branca on

the extent of his involvement, either informally or formally through a

deposition. Appellants could have easily found out about Judge Branca’s

continued financial interest by just asking him. Instead, “Appellant[s] chose

to remain silent, resorting to the unconscionable and reprehensible tactic of

laying in the grass, waiting until the decision [was imminent], and then

raising the disqualification issue[.]” Goodheart, 565 A.2d at 763. Because


                                      22
J-E03004-14


Appellants failed to timely raise their motion, they waived the recusal issue.

See, e.g., Datagate, Inc. v. Hewlett-Packard Co., 941 F.2d 864, 871-

872 (9th Cir. 1991) (delay of six weeks rendered motion untimely); Apple

v. Jewish Hosp. and Medical Center., 829 F.2d 326, 334 (2d Cir. 1987)

(noting a delay of two months after movant learned of facts allegedly

requiring recusal rendered motion untimely). See also In re International

Business Machines Corporation, 45 F.3d 641, 643 (2d Cir. 1995).

      Every jurisdiction has recognized that disqualification of a judge is

waivable, and “if a party knows of facts that would disqualify a judge, but

does not move for disqualification, the right to do so at a later date will be

considered waived.” James J. Alfini et al., Judicial Conduct and Ethics § 4.14

(4th ed. 2007). Paramount among concerns about an untimely motion to

disqualify a judge is a party’s late attempt to judge shop:       “Given the

importance of court proceeding, not to mention their time and expense, a

party should not be able to save an objection until a later date as a hedge

against losing a case.” Id.

      Among other citations, the treatise cites to a Pennsylvania decision,

Reilly by Reilly v. Southeastern Pennsylvania Transp. Authority, 479

A.2d 973 (Pa. Super. 1984), aff’d, 489 A.2d 1291 (Pa. 1985), for the well

settled policy that a motion for the disqualification of a judge “should be

made at the earliest possible time after a party has actual notice of

disqualifying facts.”


                                     23
J-E03004-14


      Our opinion in Reilly, as well as the Pennsylvania Supreme Court's

opinion in the same case, clearly mandates the necessity of a timely motion

for disqualification.

      In Reilly, the Superior Court concluded that the defendant SEPTA had

not timely filed its Motion for Recusal because it had not been raised during

trial and was only raised for the first time during post-appeal pleadings. The

panel found broad support in the holdings of federal and state decisions.

      If the party fails to object at the earliest opportunity following
      receipt of actual knowledge, the objection will be held waived. A
      party may not elect to take a chance on gaining a favorable
      decision and then, if the decision is unfavorable, raise grounds
      for recusal of which he or his counsel had actual knowledge prior
      to the decision being made. See Delesdernier v. Porterie, 666
      F.2d 116 (5th Cir.) … (motion untimely when judge made
      disclosure of relationship pre-trial and recusal motion was made
      for first time on appeal after two full trials); Potashnick v. Port
      City Construction Co., [609 F.2d 1101 (5th Cir) … (grounds for
      recusal raised for first time on appeal not waived because it was
      not discovered until after trial); United States v. Conforte, 624
      f.2d 869 (9th Cir.) … (cannot raise grounds for recusal for first
      time on appeal when had notice of facts earlier -- timeliness
      cannot be disregarded in all cases, although it may be in
      extraordinary cases); Smith v. Danyo, 585 F.2d 83 (3d. Cir.
      1978) (timeliness is significant because cannot tolerate litigant
      knowing information and holding back hoping for favorable
      rulings and then seeking recusal when rulings are not favorable;
      recusal motion filed three months after events giving rise to
      objection but before trial and when there had been no rulings in
      meantime is timely); United States v. Kelly, 519 F.Supp. 1029
      (D.Mass. 1981) (motion untimely where attorney had knowledge
      of facts but waited until after six week trial, mistrial and Rule
      29(c) motion to file recusal motion); Commonwealth v.
      Pavkovich, 444 Pa. 530, 283 A.2d 295 (1971) (was error for
      judge who had been prosecuting attorney to sit on court en banc
      in deciding post-trial motions, but no objection was raised prior
      to appeal); Commonwealth v. Musto, 348 Pa. 300, 35 A.2d
      307 (1944) (defendant waived objection when he proceeded to

                                      24
J-E03004-14


        trial without objection, despite knowledge that judge may have
        been a witness); Commonwealth v. Bahl, 111 Pa. Super. 598,
        170 A. 346 (1934) (motion untimely when judge made
        disclosure before Plaintiff completed his case and motion was
        made at end of defendant’s case).

479 A.2d at 988.

        Further, even if the issue were not waived, we cannot agree with the

Dissent’s overstated conclusion that there was an inherent appearance of

impropriety in Judge Rogers presiding over this case. While the appearance

of impropriety alone is enough to warrant recusal, recusal must occur only

under appropriate circumstances. Those circumstances were not present

here.

        The party who asserts that a trial judge must be disqualified must

“produce evidence establishing bias, prejudice, or unfairness which raises a

substantial doubt as to the jurist’s ability to preside impartially.” Arnold v.

Arnold, 847 A.2d 674, 680 (Pa. Super. 2004) (citation omitted). There is a

presumption that judges of this Commonwealth are “honorable, fair and

competent,” In re Lokuta, 11 A.3d at 453 (Pa. 2011) (citation omitted),

and, when confronted with a recusal demand, are able to determine whether

they can rule “in an impartial manner, free of personal bias or interest in the

outcome,” Arnold, 847 A.2d at 680 (citation omitted). If the judge

determines he or she can be impartial, “the judge must then decide whether

his or her continued involvement in the case creates an appearance of

impropriety and/or would tend to undermine public confidence in the


                                      25
J-E03004-14


judiciary. This is a personal and unreviewable decision that only the jurist

can make.” Id., at 680-681 (citation omitted). A judge’s decision to deny a

recusal motion will not be disturbed absent an abuse of discretion. See In

re Lokuta, 11 A.3d at 435.

       Here, Appellants presented no evidence that established bias,

prejudice, or unfairness which raised a substantial doubt as to Judge

Rogers’s ability to preside impartially.

      Our Supreme Court has recognized that it

      would be an unworkable rule which demanded that a trial judge
      recuse whenever an acquaintance was a party to or had an
      interest in the controversy. Such a rule ignores that judges
      throughout the Commonwealth know and are known by many
      people, … and assumes that no judge can remain impartial when
      presiding in such a case.

Commonwealth v. Perry, 364 A.2d 312, 318 (Pa. 1976). See also Korner

v. Warman, 659 A.2d 83, 85 (Pa. Cmwlth. 1995) (finding no reason for

recusal “just because a fellow county judge is allegedly implicated in a case,

where the trial judge foresees no problems with impartiality[]”). Moreover,

      [w]hile the mediation of courts is based upon the principle of
      judicial impartiality, disinterestedness, and fairness pervading
      the whole system of judicature, so that courts may as near as
      possible be above suspicion, there is, on the other side, an
      important issue at stake: that is, that causes may not be unfairly
      prejudiced, unduly delayed, or discontent created through
      unfounded charges of prejudice or unfairness made against the
      judge in the trial of a cause. It is of great importance to the
      administration of justice that such should not occur. If the judge
      feels that he can hear and dispose of the case fairly and without
      prejudice, his decision will be final unless there is an abuse of
      discretion. This must be so for the security of the bench and the
      successful administration of justice. Otherwise, unfounded and

                                       26
J-E03004-14


      ofttimes malicious charges made during the trial by bold and
      unscrupulous advocates might be fatal to a cause, or litigation
      might be unfairly and improperly held up awaiting the decision of
      such a question or the assignment of another judge to try the
      case. If lightly countenanced, such practice might be resorted to,
      thereby tending to discredit the judicial system. The conscience
      of the judge alone is brought in question; he should, as far as
      possible, avoid any feeling of unfairness or hostility to the
      litigants in a case.

Reilly by Reilly, 489 A.2d at 1299 (emphasis added).

      Appellants and the Dissent rely on Commonwealth ex rel. Armor v.

Armor, 398 A.2d 173 (Pa. Super. 1978) (en banc) (plurality), in support of

the assertion that recusal of the entire bench is required. Initially, we note

that Armor provides no precedential value regarding the issues of recusal

and appearance of impropriety by a trial court.11

      In Armor, a father filed a petition with the Montgomery County Court

of Common Pleas to reduce his child support obligation. The day before the

11
   Although Armor was written by Judge Price, in relation to the issues of
recusal and appearance of impropriety, one judge concurred and one judge
concurred in the result only. Three judges explicitly dissented from Judge
Price’s holding that no judge of the Montgomery County bench could hear
the child support case, i.e., Judge Cercone in his concurring and dissenting
opinion, and Judge Wieand, joined by Judge Hester, in his dissenting
opinion. Therefore, not only is Armor a plurality opinion, which carries no
binding authority, the majority holding was not joined by a sufficient number
of judges to warrant precedential value. See Interest of O.A., 717 A.2d
490, 496 n.4 (Pa. 1998) (“While the ultimate order of a plurality opinion,
i.e., an affirmance or reversal, is binding on the parties in that particular
case, legal conclusions and/or reasoning employed by a plurality certainly do
not constitute binding authority.”); Commonwealth v. Brown, 23 A.3d
544, 556 (Pa. Super. 2011) (en banc) (“Where, as here, however, the
concurrence does not explicitly state its agreement or disagreement with the
plurality, we must look to the substance of the concurrence to determine the
extent to which it provides precedential value to points of agreement.”).

                                     27
J-E03004-14


hearing, he moved for a change of venue, asserting that because his former

wife was (1) married to a judge on the bench, and (2) represented by the

county controller, any hearing within Montgomery County would create the

appearance of impropriety. The trial court denied the motion for a change of

venue and dismissed the petition. On appeal, the Superior Court opined that

the father could receive a fair and impartial hearing in Montgomery County.

We nonetheless vacated the trial court’s orders, stating:

      [W]e should not approve the procedure whereby any of the
      judges of the Court of Common Pleas of Montgomery County are
      called upon to rule on matters relating to wife-appellee's child
      support matters. Such actions would, in our opinion, tend to
      weaken the public confidence in a court that has established an
      enviable record in its performance and service to Montgomery
      County and its citizens. Pursuant to Canon 1 of the Code of
      Judicial Conduct such action would be contrary to the
      appearance of integrity and independence of the judiciary which
      we are charged with preserving.

      Further, we believe that such action is contrary to Canon 2 of the
      Code of Judicial Conduct in that it does not promote public
      confidence in the integrity and impartiality of the judiciary.

Id., at 174.12



12
   Appellee responds by reiterating the trial court’s opinion that Armor had
been “abrogated” when the Supreme Court declined, in a per curiam order,
to take the opportunity to “uphold the presumptive standard articulated in
Armor” and thus, “specifically rejected it.” Appellee’s Brief, at 18 (citing In
re Estate of Brockerman, 480 A.2d 1199, 1201 n.3 (Pa. Super. 1984)).
The Supreme Court did not issue an opinion with its remand order in
Brockerman. It cannot be said that Armor has been “abrogated” by
Brockerman or that our Supreme Court’s action in Brockerman has any
precedential value. See Commonwealth v. Thompson, 985 A.2d 928,
937-938 (Pa. 2009) (citing case law for the proposition that per curiam
orders hold no precedential authority).
                                      28
J-E03004-14


      Contrary to Appellants’ contention, the Armor ruling does not create a

presumption that in all cases where a member of the bench has an interest

the entire bench must be recused. Rather, the Armor decision confirms the

principle that review of recusal determinations is to be made on a case-by-

case basis in light of the specific underlying facts, the nature of the interest,

and the relationship of the entire bench to that interest. As stated by the

Honorable Donald Wieand in his dissent, which expressed the consensus of

half of the judges in Armor:

      The public expects and has a right to demand a high degree of
      integrity and ethical responsibility on the part of its judges.
      There can be no doubt that all judicial proceedings must be free
      from appearances of impropriety. Therefore, a judge should not
      participate in proceedings in which his or her objectivity and
      impartiality are likely to be impaired. On the other hand, the
      public also expects courage and independence on the part of its
      judges. It is the individual judge who must in the first instance
      determine whether in good conscience and judgment he or she
      can hear a dispute objectively and impartially, or whether there
      should be a recusal. His or her decision will not be disturbed
      unless there is an abuse of discretion. The public is entitled to
      the independent judgment of its judiciary and should not be
      denied that judgment by unsupported claims of partiality.

      In my judgment, public confidence in the judiciary will be
      strengthened, not weakened, by respecting and upholding the
      trial judge’s determination that he could hear and decide the
      instant case impartially. Public confidence is not weakened
      because judges are called upon to hear and decide difficult and
      controversial cases. The public does expect, however, that
      judges will rise above any influence which is inherent in the high
      or low estate of litigants who come before them. Courage and
      integrity are the hallmarks of an independent judiciary. More
      often than we like to contemplate, it is recusals too readily
      tendered in complex and controversial cases which weaken
      public respect for the judiciary.

Id., at 178 (internal citation omitted).
                                       29
J-E03004-14


      Furthermore, in Armor, the motion was made before the hearing, not

after the record had been closed, as in the case before us now. Here, the

Appellants had the advantage of knowing that Judge Rogers had ruled

against them in the liability portion of the trial, and that the testimony of

Kravitz was appalling when he tried to hide his assets and divert funds to

frustrate the court’s award.

      Our Code of Judicial Conduct “set[s] a norm of conduct for all our

judges   and    do[es]   not   impose   substantive   legal   duties   on   them.”

Commonwealth v. Druce, 848 A.2d 104, 109 (Pa. 2004) (citation

omitted). While Judge Branca’s discussions of the case with Appellee’s

counsel may or may not raise a personal ethical issue under our Code of

Judicial Conduct, the circumstances here do not provide a legal or ethical

reason to impugn the impartiality of the entire bench of the Montgomery

Court of Common Pleas or that of Judge Rogers. See id. As noted above,

before the trial got underway in January 2007, Judge Rogers discussed with

counsel, and specifically with Appellants’ counsel, the issue of now-Judge

Branca having previously represented Appellee. Most significantly, Judge

Rogers gave assurances to the parties that he had never discussed the case

with Judge Branca, and all counsel unequivocally agreed to proceed before

Judge Rogers.

      There is no dispute that Judge Rogers was fair and impartial at all

times. We repeat, Appellants concede that there is no evidence that Judge


                                        30
J-E03004-14


Rogers showed bias, unfairness, or prejudice. We, therefore, conclude that

even if the motion for recusal had been timely raised, Judge Rogers did not

abuse his discretion in denying Appellants’ motions to recuse, change venue,

or assign an out-of-county judge.

     The result advocated by the Dissent, that the damages verdict should

be vacated and the case remanded for a new trial, is unfair and an improper

exercise of judicial power. The Dissent’s position would be extremely

prejudicial to Appellee in that it would place Appellee at a distinct

disadvantage in this 20-year-old litigation. The trial judge who heard the

evidence and made findings relevant to the liability decision would not be

the judge who addresses the damages portion of the case. The credibility

decisions, the observations of the witnesses and other evidence, and the

conclusions reached by the trial judge in the liability phase would be

rendered meaningless because another judge would have to hear and decide

the damages portion of the case. If this were caused by necessity, such as

the retirement or death of a trial judge, then we would not have any

concerns. However, to remove the trial judge midstream, on an issue that

was easily discoverable by Appellants prior to trial would be unfair and

unprecedented.

     Admission of Expert’s Report

     Appellants aver that “the trial court erred in admitting and relying

upon testimony of Plaintiff’s expert” because “Judge Branca improperly


                                    31
J-E03004-14


influenced key aspects of Mr. Dovell’s report.” Appellant’s Brief at 34. At no

time prior to this appeal have Appellants specifically averred that the

expert’s testimony was inadmissible or unreliable.13 As the trial court noted,

although Appellants raised 57 errors in their Motion for Post-Trial Relief, they

did not assert that the trial court erred in admitting and relying on the

report. Arguments not raised below are waived for purposes of appeal. See

Pa.R.A.P. 302(a). Accordingly, this issue was not preserved and is therefore

waived on appeal.14

      Piercing the Corporate Veil

      Appellants maintain that their non-cash accounting methods, “made

for the purpose of minimizing Kravitz’s personal tax burden [and having] no

effect on Cherrydale’s ability to pay its creditors,” could not be used to hold

Appellants Kravitz, Andorra, and Eastern liable for the judgment against

Cherrydale. Appellants’ Brief at 37 (citing Gregory v. Helvering, 293 U.S.

465, 469 (1935)).


13
  In their motion for recusal and motion for reconsideration of the recusal
motion, Appellants asserted only that Judge Branca gave his opinion on the
report to Appellee’s attorney during a telephone discussion about the case.
At no time prior to this appeal did Appellants argue that the report had been
improperly admitted and did not seek preclusion of the report or the expert’s
testimony. In their motion for post-trial relief, Appellants again did not argue
that the trial court improperly admitted or relied upon the expert or
testimony.

14
   Moreover, even if the issue had not been waived, as the trial court
observed, “there is no evidence to support an assertion that Judge Branca,
or anyone else, improperly influenced” the content of the expert’s report.
Trial Court Opinion, dated 1/15/13, at 30-31.
                                      32
J-E03004-14


      Piercing the corporate veil provides a “means of assessing liability for

the acts of a corporation against an equity holder in the corporation.”

Village at Camelback Property Owners Assn. Inc. v. Carr, 538 A.2d

528, 532 (Pa. Super. 1988), aff’d, 572 A.2d 1 (Pa. 1990) (per curiam).

      The legal fiction that a corporation is a legal entity separate and
      distinct from its shareholders was designed to serve convenience
      and justice, and will be disregarded whenever justice or public
      policy require and where rights of innocent parties are not
      prejudiced nor the theory of the corporate entity rendered
      useless. We have said that whenever one in control of a
      corporation uses that control, or uses the corporate assets, to
      further his or her own personal interests, the fiction of the
      separate corporate identity may properly be disregarded.

Id., at 532-533 (citations omitted).

      “[T]here is a strong presumption in Pennsylvania against piercing the

corporate veil.” Lumax Industries, Inc. v. Aultman, 669 A.2d 893, 895

(Pa. 1995). We consider the following factors when determining whether to

pierce the corporate veil: (1) undercapitalization; (2) failure to adhere to

corporate formalities; (3) substantial intermingling of corporate and personal

affairs, and (4) use of the corporate form to perpetrate a fraud. See id. The

“legal fiction of a separate corporate entity was designed to serve

convenience and justice, and will be disregarded whenever justice or public

policy demand and when the rights of innocent parties are not prejudiced

nor the theory of corporate entity rendered useless.” Ashley v. Ashley, 393

A.2d 637, 641 (Pa. 1978) (citations omitted).




                                       33
J-E03004-14


     Appellants cite Gregory as illustrative of their position that the

corporate veil cannot be pierced and transactions cannot be considered

fraudulent when they are “motivated by the desire to achieve the best

possible tax benefit.” Appellants’ Brief at 37. In Gregory, a taxpayer

“reorganized” her business in accordance with the applicable statute to

obtain cash from her business and avoid a tax liability. The United States

Supreme Court affirmed the tax commissioner’s determination that the

“reorganization” was without substance and the tax payer was liable for tax

as if she had been paid a dividend. The United States Supreme Court

recognized that a taxpayer has a legal right to decrease the amount of what

would be his or her taxes or avoid them all together “by means which the

law permits” but noted that the “rule which excludes from consideration the

tax avoidance is not pertinent to the situation” because the “reorganization”

at issue had been an “elaborate and devious form of conveyance

masquerading as a corporate reorganization.” 293 U.S. at 470.

     The trial court’s extensive findings of fact meticulously detail the

numerous transactions Appellant Kravitz orchestrated among Cherrydale,

Andorra Springs, Eastern, and other entities so as to render Appellant

Kravitz’s alleged motive of tax avoidance not pertinent. As the trial court

observed:

     But for Kravitz’s direction that Andorra Springs loan money to
     Eastern and Kravitz’s other entities and his subsequent direction
     that Andorra Springs not repay Cherrydale for its intercompany
     loans, Cherrydale would have realized a profit of approximately

                                     34
J-E03004-14


     $250,000 in 1996. [ ] Cherrydale was profitable as reflected by
     the tax returns, but it ultimately did not pay its creditors
     because it was not paid by Andorra Springs, nor was it repaid for
     loans made by it to Kravitz and his other entities. [ ] Andorra
     Springs’ 1996 tax return and Kravitz’s tax planning papers
     demonstrate that, but for Kravitz’s direction[ ] that Eastern and
     the other entities not repay their loans to Andorra Springs,
     Andorra Springs would have realized a profit of more than $2.1
     million. Had Andorra Springs retained the monies it made on
     home sales rather than lend those monies to Eastern and
     Kravitz’s other entities, Andorra Springs would have had
     sufficient funds to pay Cherrydale. [ ] Had Eastern not lent
     monies to other Kravitz entities, whose purposes had nothing to
     do with constructing or selling homes in the Reserve, Eastern
     would have had money with which to pay Andorra Springs. [ ]
     Kravitz personally authorized the intercompany loans, declared
     the companies insolvent, distributed the capital to himself and
     authorized the write-off of the loans – all for his personal benefit
     and to the detriment of creditors like [Appellee].

                                 ***

     [ ]In his capacity as President and sole-shareholder, Kravitz was
     … the only person within the Andorra Group with the authority to
     bind the corporations to loans or other contracts. [He] signed
     the tax returns for Cherrydale[, Andorra Springs, and Eastern]
     for 1994 through 1998 and caused the returns to be filed. [ ]
     Kravitz personally directed that Andorra Springs’ intercompany
     payables’ be cancelled.

                                 ***

     [ ]As a result of his sale of properties to Pulte and others in
     1996, Kravitz had significant taxable income in 1996.           [ ]
     Without the Andorra Group’s bad debt deductions, Kravitz would
     have been required to pay over a million dollars in tax. [ ]
     Because of the Andorra Group’s bad debt deduction, Kravitz paid
     only $3,734 in tax. [ ] The series of Adjusting Journal Entries
     made at the end of 1996 was to the companies’ detriment and to
     the benefit of Kravitz, in that the entries allowed Kravitz (1) not
     to pay creditors of the Andorra Group companies and (2) to
     retain the value of the Andorra Group corporations through
     transfers of improvements, capital distributions and write-offs of
     loans made to himself and his horse farm.

                                     35
J-E03004-14



Findings of Fact – Liability at 32-33, 35-37, ¶¶ 135-139, 144-157 (internal

paragraph numbers, headings and citations to Reproduced Record omitted).

      Based on our thorough review of the record and relevant case law, we

conclude that the trial court’s findings of fact are supported by the record

and its conclusions of law contain no error. There is sufficient evidence in the

record showing that (1) Cherrydale had been undercapitalized; (2) Kravitz

had failed to adhere to corporate formalities; (3) there was extensive

intermingling of the various corporations’ funds; and (4) Appellant had used

the corporate form to perpetuate a fraud, specifically, to remove assets from

the reach of creditors, like Appellee. See Lumax Industries, Inc.

      We also note that Appellants’ arguments against piercing the corporate

veil are based entirely on a self-serving recitation of the evidence, with

particular emphasis on the testimony of their corporate accountant, which

the court found to be not credible. It is well-settled that a fact-finder’s

credibility determinations may not be overturned by a reviewing court as

long as there is sufficient evidence in the record to support those

determinations. See In re Merlo, 58 A.3d 1, 27 (Pa. 2012). We conclude

that the court’s credibility determinations are supported by the record and

are not “manifestly erroneous, arbitrary and capricious or flagrantly contrary

to the evidence.” J.J. DeLuca Company, Inc. v. Toll Naval Associates,

56 A.3d 402, 410 (Pa. Super. 2012).



                                      36
J-E03004-14


     Punitive Damages

     Appellants aver that the trial court erred in awarding punitive damages

because “there was no evidence of outrageous, willful, wanton or reckless

conduct,” and fraudulent conduct alone is not enough upon which to base

punitive damages. Appellant’s Brief at 41. They also argue that the punitive

damages award is unconstitutionally disproportionate to the award of

compensatory damages.15

     In reviewing challenges to punitive damage awards, we determine

whether the trial court has committed any abuse of discretion or whether

after a complete and exhaustive review of the record, the award shocks the

court’s sense of justice. See Empire Trucking Co., Inc. v. Reading

Anthracite Coal Co., 71 A.3d 923, 938 (Pa. Super. 2013).

     Punitive damages are awarded to punish a person and/or entity for

“outrageous conduct.” Kirkbride v. Lisbon Contractors, Inc., 555 A.2d

800, 802 (Pa. 1989) (citing Restatement (Second) Torts § 908(1)). Conduct

is considered “outrageous” where a defendant’s actions shows either “an evil

motive or reckless indifference to the rights of others.”      J.J. DeLuca

Company, Inc., 56 A.3d at 415-416 (citation omitted).




15
  In addition, Appellants provide a three-sentence argument that because
CASPA allows for “penalty damages, as a matter of law the trial court was
prohibited from awarding common law punitive damages.” Appellants’ Brief,
at 49. Appellants cite inapposite and non-precedential case law and fail to
develop their argument. We, thus, conclude this argument is waived and, in
any event, without merit.
                                    37
J-E03004-14


      “Reckless indifference to the interests of others”, or as it is
      sometimes referred to, “wanton misconduct”, means that the
      actor has intentionally done an act of an unreasonable character,
      in disregard of a risk known to him or so obvious that he must
      be taken to have been aware of it, and so great as to make it
      highly probable that harm would follow.

McClellan v. Health Maintenance Organization of Pennsylvania, 604

A.2d 1053, 1061 (Pa. Super. 1992) (citations omitted).

      The determination of whether a person’s actions arise to outrageous

conduct lies within the sound discretion of the fact-finder and will not be

disturbed on review, provided that discretion has not been abused. See J.J.

Deluca Company, Inc., 56 A.3d at 416.          Our review is informed by the

following principles:

      Under Pennsylvania law the size of a punitive damages award
      must be reasonably related to the State’s interest in punishing
      and deterring the particular behavior of the defendant and not
      the product of arbitrariness or unfettered discretion. In
      accordance with this limitation, the standard under which
      punitive damages are measured in Pennsylvania requires
      analysis of the following factors: (1) the character of the act; (2)
      the nature and extent of the harm; and (3) the wealth of the
      defendant.

      We review such an award for an abuse of discretion. In addition,
      in the face of a constitutional challenge, we conduct a de novo
      review “to determine whether it comports with the Due Process
      Clause of the Fourteenth Amendment to the United States
      Constitution.”

Grossi v. Travelers Personal Insurance Co., 79 A.3d 1141, 1157 (Pa.

Super. 2013) (quoting Hollock v. Erie Insurance Exchange, 842 A.2d

409, 420 (Pa. Super. 2004)), appeal denied, 101 A.3d 103 (Pa. 2014)

(citations omitted).

                                      38
J-E03004-14


      Our review of the record in this case discloses that the trial court’s

award of punitive damages award is sufficiently supported by the record.

We need not reiterate the trial court’s extensive and detailed findings of fact

that support its proper legal conclusion that Appellants’ conduct was

outrageous and demonstrated a reckless indifference to the rights of others.

See Findings of Fact – Liability at 1-64; Findings of Fact – Attorneys’ Fees

and Damages at 5-9. As soon as the interim arbitration award of $31,000

was entered against Cherrydale in 1996, Kravitz began a steady and

persistent campaign to avoid paying Appellee. The campaign that has

continued for nearly 20 years and has involved not only fraudulent transfers

of assets as noted above, but years of incessant use and abuse of our civil

litigation processes.

      Appellants contend that they were simply using acceptable litigation

strategies within their rights, but they fail to acknowledge that many of their

motions and petitions were procedurally and/or legally without support and

appear to have been designed to wear Appellee down with delay and

expense. These filings included, but were not limited to, impermissible

interlocutory appeals with both this Court and our Supreme Court; a

frivolous petition to disqualify Appellee’s attorney; unnecessary demands for

additional days of discovery, followed by redundant and irrelevant discovery

requests; a summary judgment motion which completely disregarded

Appellant’s prior representation that questions of law existed which


                                      39
J-E03004-14


precluded summary judgment; numerous requests for trial delays; and a

request for a thirty-day post-trial time for review, which passed with no

communication at all from Appellants.

     Moreover, even though Appellants had been well-aware of Judge

Branca’s involvement in this case since 1995, and had informed the trial

court that his prior representation of Appellee was a non-issue with respect

to the trial proceeding in Montgomery County before Judge Rogers,

Appellants nevertheless requested recusal of the entire bench after the close

of evidence. Appellants’ actions over nearly 20 years, combined with

Kravitz’s abuse of corporate forms and accounting methods to avoid paying

what is rightfully owed to Appellee, present a fact pattern that paints the

very picture of outrageous conduct. We conclude that the trial court did not

abuse its discretion in awarding punitive damages.

     With respect to Appellants’ claim that the proportionality of punitive

damages to compensatory damages violated their right to due process,

Appellants acknowledge that the United States Supreme Court has “yet to

impose a hard-and-fast limitation” on the ratio between punitive and

compensatory damages. Appellants’ Brief, at 50. Appellants nevertheless

contend, without citation to any definitive pronouncements by any federal

court, that the “trial court’s award of punitive damages exceeds the federal

Constitutional limits of a 1:1 ratio.” Appellants’ Brief at 50. Appellants

grossly misstate the law.


                                     40
J-E03004-14


      The United States Supreme Court has stated:

      [W]e have been reluctant to identify concrete constitutional
      limits on the ratio between harm, or potential harm, to the
      plaintiff and the punitive damages award. We decline again to
      impose a bright-line ratio which a punitive damages award
      cannot exceed. Our jurisprudence and the principles it has now
      established demonstrate, however, that, in practice, few awards
      exceeding     a   single-digit ratio between      punitive  and
      compensatory damages, to a significant degree, will satisfy due
      process.

State Farm Mutual Automobile Insurance Co. v. Campbell, 538 U.S.

408, 424-425 (2003) (citation omitted).

      Here, the trial court awarded compensatory damages in the amount of

$200,601.61 and punitive damages of $601,804.83, a ratio of 3:1. This

comports with the single-digit ratio. In light of the circumstances of this case

detailed above and our review of the relevant law, we discern no abuse of

discretion or constitutional infirmity in the award of punitive damages.

      Appellants also argue that the trial court awarded punitive damages

based only on its findings of fraud and fraudulent transfer, in derogation of

Pittsburgh Live, Inc. v. Servov, 615 A.2d 438 (Pa. Super. 1992), and

Pennsylvania’s Uniform Fraudulent Transfer Act, 12 Pa.C.S.A. §§ 5101-5110.

In support, Appellants reiterate their witnesses’ testimony. In essence,

Appellants   argue   that   the   trial   court   erred   in   not   accepting   their

interpretation of the facts of this case.

      In Pittsburgh Live, the Superior Court reversed the trial court’s

award of punitive damages after concluding that although there had been


                                          41
J-E03004-14


fraudulent conduct which supported the compensatory damage award, there

had been no acts which had been wanton or vindictive, or which had showed

a wanton disregard for the rights of others so as to support an award of

punitive damages. See 615 A.2d at 442. Here, contrary to Appellants’

averments, punitive damages were based on a determination that they had

acted with a wanton disregard for the rights of others. This finding is amply

supported by the record. Accordingly, this argument is without merit.

      Attorney’s Fees, Penalities, and Interest

      The trial court assessed interest, penalties, and attorney’s fees as

follows:

      a. Partial Judgment ……………………………………………..…… $ 200,601.61

      b. Interest on Judgment pursuant to CASPA (73 P.S. § 505(d))[ ]
         in the amount of 1% per Month from September 8, 1998
         through April 30,2011 ………..……………………………… $ 306,467.55

      c. Penalty on Judgment pursuant to CASPA (73 P.S. §512(a))
         in the amount of 1% per Month from September 8,1998
         through April 30, 2011 ……………………………………..… $ 306,467.55

      d. Attorney’s Fees and Costs pursuant to CASPA (73 P.S.
         § 512(a)(b)) from September 8, 1998 through August 15,
         2007 …………………………………………………………………... $ 273,037.65

      e. Punitive Damages …………………………………………….… $ 601,804.83

      f. Interest shall continue to accrue pursuant to CASPA at 1% per
      month from May 1, 2011 in the amount of $131.90 per day until paid
      in full.

      Final Judgment against All Defendants as of April 30, 2011:

      TOTAL ………………………………………………....... $1,688,379.10


                                     42
J-E03004-14



Order Sur: Assessment of Damages, dated April 29, 2011 (footnote to case

law omitted).

      Appellants contend that the trial court’s grant of attorney’s fees,

penalties and interest represent an impermissible modification of the

arbitration award and should not have been allowed because Appellee had

not stated a cause of action under CASPA in the instant case. See

Appellants’ Brief at 51. They also argue that the interest should have been

calculated in accordance with the arbitration panel’s directive and not based

on that panel’s final award.

      CASPA was enacted in 1994 to cure abuses within the building industry

involving payments due from owners to contractors and subcontractors and

“to encourage fair dealing among the parties to a construction contract.”

Zimmerman v. Harrisburg Fudd I, L.P., 984 A.2d 497, 500-501 (Pa.

Super. 2009) (citation omitted). Because “CASPA is a remedial statute, we

must accord it a liberal construction to effect its objects and to promote

justice.” Id., at 502 n.8 (citations omitted). CASPA provides that “[i]f

arbitration or litigation is commenced to recover payment due under this act

… the arbitrator or court shall award, in addition to all other damages due, a

penalty equal to 1% per month of the amount that was wrongfully withheld.”

73 P.S. § 512.

      As the trial court observed, the instant action, like the underlying

arbitration proceeding, was “a proceeding to recover” payment due under

                                     43
J-E03004-14


CASPA. After the trial court determined that piercing the corporate veil was

appropriate in order to execute on the judgment due and owing, which was

then the final arbitration award of $200,601.61, Section 505(d) was

implicated against Appellant Kravitz as owner of Cherrydale and the other

involved subcorporations. The trial court’s calculations were properly based

on CASPA. See 73 P.S. §§ 505(d) and 512. Accordingly, we find no error in

the trial court’s calculation of interest and penalties.

        With respect to the attorney’s fees imposed by the trial court, the trial

court’s award of attorney’s fees covers the period from September 8, 1998,

after the arbitration award was issued, through August 15, 2007, and

includes those incurred in connection with the instant litigation. Contrary to

Appellants’ averment, these fees do not represent a modification of the

arbitration award.

        Judgment affirmed.

        President Judge Emeritus Bender, Judge Lazarus, and Judge Wecht

join this majority opinion.

        Judge Stabile files a concurring and dissenting opinion in which Judge

Bowes, Judge Donohue, and Judge Shogan join.

        Judge Allen did not take part in the consideration or decision of this

case.




                                        44
J-E03004-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/21/2015




                          45